 Case 3:20-cv-03092-M-BK Document 10 Filed 01/13/21                Page 1 of 1 PageID 31



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MERCEDES A. LEWIS,                            §
               Plaintiff,                     §
                                              §
v.                                            §    CIVIL CASE NO. 3:20-CV-3092-M-BK
                                              §
TRANSUNION,                                   §
                     Defendant.               §



     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

       SO ORDERED this 13th day of January, 2021.
